Name: Commission Implementing Regulation (EU) 2016/647 of 25 April 2016 amending for the 245th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  international trade;  civil law
 Date Published: nan

 26.4.2016 EN Official Journal of the European Union L 109/23 COMMISSION IMPLEMENTING REGULATION (EU) 2016/647 of 25 April 2016 amending for the 245th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 April 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to add five natural persons to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries shall be added under the heading Natural persons: (a) Turki Mubarak Abdullah Ahmad Al-Binali (alias (a) Turki Mubarak Abdullah Al Binali, (b) Turki Mubarak al-Binali (c) Turki al-Benali, (d) Turki al-Binali, (e) Abu Human Bakr ibn Abd al-Aziz al-Athari, (f) Abu Bakr al-Athari, (g) Abu Hazm al-Salafi (h) Abu Hudhayfa al-Bahrayni, (i) Abu Khuzayma al-Mudari, (j) Abu Sufyan al-Sulami, (k) Abu Dergham, (l) Abu Human al-Athari). Date of birth: 3.9.1984. Place of birth: Al Muharraq, Bahrain. Nationality: Bahrain (citizenship revoked in January 2015). Passport No: (a) 2231616 Bahraini Passport number issued on 2.1.2013 expires on 2.1.2023, (b) 1272611 Bahraini Passport number previous, issued on 1.4.2003, (c) 840901356 National identification No. Date of designation referred to in Article 7d(2)(i): 20.4.2016.; (b) Faysal Ahmad Bin Ali Al-Zahrani (alias (a) Faisal Ahmed Ali Alzahrani, (b) Abu Sarah al-Saudi (c) Abu Sara Zahrani). Date of birth: 19.1.1986. Nationality: Saudi Arabia. Address: Syrian Arab Republic. Passport number: (a) K142736 (Saudi Arabian passport number issued 14.7.2011 in Al-Khafji, Saudi Arabia), (b) G579315 (Saudi Arabian passport number). Date of designation referred to in Article 7d(2)(i): 20.4.2016.; (c) Tuah Febriwansyah (alias (a) Tuah Febriwansyah bin Arif Hasrudin, (b) Tuwah Febriwansah (c) Muhammad Fachri (d) Muhammad Fachria (e) Muhammad Fachry). Date of birth: 18.2.1968. Place of birth: Jakarta, Indonesia. Nationality: Indonesia. Address: Jalan Baru LUK, No 1, RT 05/07, Kelurahan Bhakti Jaya, Setu Sub-district, Pamulang District, Tangerang Selatan, Banten Province, Indonesia. Indonesian National Identity Card number 09.5004.180268.0074. Date of designation referred to in Article 7d(2)(i): 20.4.2016.; (d) Husayn Juaythini (alias (a) Hussein Mohammed Hussein Aljeithni, (b) Husayn Muhammad al-Juaythini (c) Husayn Muhammad Husayn al-Juaythini d) Husayn Muhamad Husayn al-Juaythini (e) Husayn Muhammad Husayn Juaythini (f) Abu Muath al-Juaitni). Date of birth: 3.5.1977. Place of birth: Nuseirat Refugee Camp, Gaza Strip, Palestinian Territories. Nationality: Palestinian. Address: Gaza Strip, Palestinian Territories. Passport No: 0363464 (issued by Palestinian Authority). Date of designation referred to in Article 7d(2)(i): 20.4.2016.; (e) Muhammad Sholeh Ibrahim (alias (a) Mohammad Sholeh Ibrahim, (b) Muhammad Sholeh Ibrohim (c) Muhammad Soleh Ibrahim (d) Sholeh Ibrahim (e) Muh Sholeh Ibrahim). Date of birth: September 1958. Place of birth: Demak, Indonesia. Nationality: Indonesia. Date of designation referred to in Article 7d(2)(i): 20.4.2016..